02-12-172-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00172-CV
 
 



Carmelo
  Martinez
 
v.
 
 
Wachovia
  previously World Savings and Loan Association


§
 
§
 
§
 
§
 
 


From County Court at Law
  No. 2
 
of
  Tarrant County (10-85383-2)
 
February
  7, 2013
 
Per
  Curiam



 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of prosecution.
          It
is further ordered that appellant Carmelo Martinez shall pay all costs of this
appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00172-CV



Carmelo Martinez


 


APPELLANT




V.
 




Wachovia previously World Savings and Loan
  Association


 


APPELLEE



 
 
----------
FROM County
Court at Law No. 2 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
filed a brief in this court on June 22, 2012.  We notified Appellant on the
same day that his brief contained a number of formal defects and did not
conform to the rules of appellate procedure or our local rules.  See Tex.
R. App. P. 9.4(h), 9.5(a), 38.1; 2nd Tex. App. (Fort Worth) Loc. R. 1.  We
instructed Appellant to file an amended brief that complied with the rules of
appellate procedure and local rules within ten days and that failure to do so
could result in striking the brief he filed, waiver of noncomplying points, or
dismissal of the appeal.  See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.
On July
2, 2012, Appellant filed a motion to extend time and on July 10, 2012,
Appellant filed an amended motion to extend time, which was granted.  On August
13, 2012, Appellant filed a second motion to extend time, which was also
granted.  Appellant filed a third motion to extend time on September 12, 2012. 
This court granted that extension as well. On November 19, 2012, this court
granted Appellant’s fourth motion to extend time to file his amended brief.  In
the order, we stated that no further extensions would be granted.  On December
18, Appellant filed a fifth motion to extend time to file his brief, which was
denied.
On
December 19, 2012, we notified Appellant that his brief had not been filed as
required by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App.
P. 38.6(a).  We stated that we could dismiss the appeal for want of prosecution
unless Appellant or any party desiring to continue this appeal filed with the
court a response showing grounds for continuing the appeal.  See Tex. R.
App. P. 42.3.  Other than Appellant’s January 10, 2013 motion to extend time, we
have not received any response.  Because we informed Appellant that no further
extensions would be granted in our November 19, 2012 order, and because Appellant’s
brief has not been filed, we dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
 
PER CURIAM
 
PANEL: 
GABRIEL,
J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DELIVERED:  February 7, 2013




[1]See Tex. R. App. P. 47.4.